UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7768


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TIMOTHY GERRELL MCDONALD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (7:03-cr-00029-H-1)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Gerrell McDonald, Appellant Pro Se. J. Frank Bradsher,
OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy Gerrell McDonald appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                      We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                        United

States         v.   McDonald,        No.        7:03-cr-00029-H-1           (E.D.N.C.

Aug. 31, 2009).          We    dispense    with   oral     argument    because     the

facts    and    legal    contentions      are   adequately     presented      in   the

materials       before   the    court     and   argument    would     not    aid   the

decisional process.

                                                                             AFFIRMED




                                           2